                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


ANTHONY PRESCOTT., #2174108                      §
                                                 §
VS.                                              §                 CIVIL ACTION NO. 4:16cv879
                                                 §
DENTON COUNTY JAIL, ET AL.                       §




      ORDER ADOPTING THE JULY 15, 2019 REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. On July 15, 2019, the Magistrate Judge issued a Report and

Recommendation, concluding that Plaintiff’s claims against Defendants Mike Ganzer, Corporal

Gauge, Deputy Sheriff Von, Sheriff William Travis, Deputy Sheriff Whitmoor, Deputy Sheriff

Vybarrar, and Deputy Sheriff Killshaw should be dismissed. (Dkt. # 164). The Report of the

Magistrate Judge, which contains proposed findings of fact and recommendations, has been

presented for consideration. After conducting a de novo review of the objections raised by

Petitioner to the Report, the Court concludes they are without merit.

       In the Report, the Magistrate Judge noted that, on June 13, 2019, the Court had issued an

Order (Dkt. #152) giving Plaintiff fourteen days from the receipt of that Order to supply the correct

names and addresses for Defendants Mike Ganzer, Corporal Gauge, Deputy Sheriff Von, Sheriff

William Travis, Deputy Sheriff Whitmoor, Deputy Sheriff Vybarrar, and Deputy Sheriff Killshaw.

Plaintiff was placed on notice that it was his obligation to provide the Court with the information



                                                 1
    needed to serve process on the Defendants. Kersh v. Derozier, 851 F.2d 1509 (5th Cir. 1988). He

    was warned that the lawsuit may be dismissed if he did not timely comply with the Order. He was

    obligated to provide the correct names and addresses by July 2, 2019. He did not comply with the

    Order. Therefore, the Magistrate Judge recommended that Plaintiff’s claims against Defendants

    Mike Ganzer, Corporal Gauge, Deputy Sheriff Von, Sheriff William Travis, Deputy Sheriff

    Whitmoor, Deputy Sheriff Vybarrar, and Deputy Sheriff Killshaw should be dismissed.

           On July 24, 2019, Plaintiff filed objections to the July 15, 2019 Report and Recommendation.

    (Dkt. # 170). In those objections, Plaintiff contends that he had written to the United States

    Marshall’s Office to complain about the Sheriff seeking to conceal the identities of these Defendants.

    He also alleges that he had written to a law firm seeking assistance. He states that neither had

    replied. He requests the Court to serve those Defendants by publication. As Plaintiff was advised,

    it is his obligation to provide the Court with the information needed to serve process on the

    Defendants. Kersh, 851 F.2d 1509.
.
           It is accordingly ORDERED that Plaintiff’s claims against Defendants Mike Ganzer,

    Corporal Gauge, Deputy Sheriff Von, Sheriff William Travis, Deputy Sheriff Whitmoor, Deputy

    Sheriff Vybarrar, and Deputy Sheriff Killshaw should be DISMISSED without prejudice.

           SIGNED this 12th day of February, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      2
